Citation Nr: 0916415	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disorder.

2.   Evaluation of residuals, fracture, left fifth 
metacarpal, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2008 the board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

A review of the record reveals that appropriate VCAA notice 
has not been provided.  The Board notes that the Veteran's 
claim had been denied in a Board decision of August 2004.  In 
October 2004 the Board received a Motion or Reconsideration 
of the Board's denial.  In March 2005 the Board denied the 
Veteran's Motion for Reconsideration and referred the 
additional evidence submitted with the motion to the RO for 
consideration.  In a May 2005 rating decision the RO denied 
the Veteran's claim.  A VCAA letter was not issued prior to 
the rating decision.  The Board notes that subsequent notice 
letters were sent to the Veteran.  However, these letters did 
not fully appraise the Veteran of the requirements under the 
VCAA.  While the Veteran was provided information regarding 
the disability rating and effective date in a letter of March 
2006, and he was provided with the evidence needed to support 
a claim for service connection and the applicable rating code 
in a letter of September 2008, he has not been fully provided 
with notice of the information and evidence needed to 
substantiate and complete a claim and which evidence VA will 
seek to provide and which evidence the claimant is to 
provide.  Specifically, with regards to the request to reopen 
the claim service connection for a low back disorder.  VA 
must notify the appellant of the basis of the prior denial of 
his claim and the legal requirements for reopening the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  None of the notice 
letters provide the Veteran with this information.  Moreover, 
the Board notes that while post-decisional documents may be 
used to some defects in VCAA notice, they may not be used as 
a substitute to the issuance of a notice letter.  See 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  In 
this case, while there are some post decisional letters which 
comply with some of the notice requirements under the VCAA, 
there was no notice issued prior to the rating decision.  A 
fully compliant VCAA must be issued.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim. See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination. 38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

Furthermore, the VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran is seeking an increased evaluation for his 
service connected residuals of a fracture of the fifth 
metacarpal of the left hand.  

In a September 2008 statement, the Veteran stated that his 
left fifth metacarpal disability had worsened since the last 
VA examination and that now he is unable to use his left 
fifth metacarpal.  

The Board notes that the Veteran's left fifth metacarpal 
disability has been rated under Diagnostic Code 5227, which 
contemplates ankylosis of the ring or little finger.  Under 
DC 5227, a noncompensable evaluation is warranted for 
unfavorable or favorable ankylosis of the ring finger.  
However, the Rating Schedule also indicates that where the 
ring finger is ankylosed, VA may consider whether the 
disability is analogous to amputation, or whether the 
disability results in the limitation of motion of other 
digits, or otherwise interferes with the overall function of 
the hand.  38 C.F.R. § 4.71a, DC 5227.  

Therefore, it is determined that an examination is necessary 
in order to accurately assess the severity of the veteran's 
left fifth metacarpal disability.  The Board also notes that 
the most recent VA examination of the back was in July 2003, 
more than 5 years ago.  Since that examination, as noted 
above, the Veteran has alleged, that his left fifth 
metacarpal disability has worsened.  Indeed, the Veteran has 
now alleged that he is unable to move his fifth metacarpal at 
all and that he can no longer use his left hand and must use 
his right hand.  As the Veteran has contended that his 
symptoms have worsened since the last examination, he should 
be afforded a new one to reflect the current severity of his 
symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, the Board notes that in March 2009 the Board 
received additional evidence including VA outpatient 
treatment records.  There is no indication in the record that 
the Veteran waived initial consideration of this evidence by 
the AOJ.  Therefore, an SSOC must be issued which takes into 
consideration the evidence submitted in March 2009.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority 
as to the issues of entitlement to an 
increased rating for a left fifth 
metacarpal fracture, and the request to 
reopen the claim for service connection 
for a low back disorder.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide  

Regarding the claim to reopen the issue of 
service connection for a low back disorder 
based on new and material evidence, the 
appellant must be notified of the basis of 
the prior final denial and the legal 
requirements for reopening that claim.  
The appellant must also be notified of the 
disability rating and effective date 
elements of his claims for increase and 
service connection.

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
extent of his left fifth finger 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the Veteran's hand and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

a)  Is the Veteran's left fifth finger 
ankylosed.  If not, the examiner must note 
the range of motion.  

b)	To what extent does the veteran's right 
fifth finger disability limit the motion 
in other digits or impair the overall 
function of the hand?

The examiner is requested to provide a 
rationale for any opinion provided.

3.  After the above development has been 
completed, the AOJ should issue the 
veteran a supplemental statement of the 
case considering all of the evidence 
submitted since the last supplemental 
statement of the case November 2008.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




